Filed 11/15/13 P. v. Holmes CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)


THE PEOPLE,                                                                                  C069953

                   Plaintiff and Respondent,                                   (Super. Ct. Nos. SF111890A,
                                                                                SF112096A, SF114668A, &
         v.                                                                            SF117664A)

CLARENCE HOLMES,

                   Defendant and Appellant.




         A jury convicted defendant of willful failure to register as a sex offender within
five working days of his birthday based in part upon counsel’s stipulation that he had
been “convicted of a violation of Penal Code section 243.4, Sexual Battery,” a
registerable offense. Defendant claims that he was prejudiced by the failure of his
attorney to offer a stipulation that he was convicted of a felony requiring annual
registration within five days of his birthday.
         We do not understand in what manner defendant was prejudiced by the different
forms of stipulation since he admitted that he was required to register and he makes no
claim that the form of the stipulation affected his failure to register. That left only the




                                                             1
claim that the failure to register was not willful. We disagree and shall affirm the
judgment.
                                          FACTS
       Defendant stipulated that he “was convicted of a violation of Penal Code section
243.4, Sexual Battery, on November 13, 2000.” The People presented evidence that as a
result of this conviction defendant was required to register annually for life as a sex
offender within five working days of his birthday or a change of residence. Defendant
was informed of this requirement when he first registered on June 21, 2001, and several
other times when he registered prior to February 5, 2009, which was the last time he
registered.
       Defendant testified, admitting he had been convicted of sexual battery in 2000 and
that he knew he was required to register annually as a sex offender for life. He had
registered with the Stockton Police Department approximately 15 times in that past 11
years. When he went to the police department to register on February 5, 2009, he filled
out a registration form and turned it in. While waiting for the clerk to provide him with a
verification of having registered, he was listening to rap music on his Walkman. The
music contained a lot of “cussing” and he was singing aloud with the music. A White
female came out and took defendant to a lobby as he continued to sing. The female must
have believed he had called her the “B” word (probably bitch) because she told him, “Get
out. Don’t come back.” Although he did not call her the “B” word, he left and never
returned because the lady had told him, “Don’t come back.”
                                       DISCUSSION
       Defendant admits he was required to register but nonetheless makes a lengthy
argument that his attorney was ineffective for having offered the wrong stipulation
regarding the offense for which registration was required. We need not respond to the
argument since the nature of the stipulation had no effect upon the defendant’s duty to



                                              2
register and defendant’s counsel could not be deemed ineffective for having chosen one
over the other. That left only the claim that his failure to register was not willful.
       Defendant claims that when he tried to register at the Stockton Police Department
in February 2009, he was “cussing” out loud to rap music. An unknown female
employee escorted him to the lobby but he continued to sing the explicit music.
Ultimately, the employee told him to leave. We disagree that this shows that the failure
to register was not willful.
       Defendant knew of the registration requirement but did not register. He says he
did not return to the police station because the employee told him “Don’t come back.”
The evidence shows that defendant willfully acted in a disruptive and offensive manner at
the police station, willfully declined to change his behavior even when escorted to the
lobby, and willfully chose not to make a further attempt to register. There is no evidence
that defense counsel’s failure to procure a limiting instruction had anything to do with the
finding of guilt.
                                       DISPOSITION
       The judgment is affirmed.


                                              Blease                     , Acting P. J.


We concur:


          Mauro                     , J.


          Murray                    , J.




                                               3